THEATTOBZNEP                      GENERAL
                                OF      a‘EXAS
                               AUSTIN      m.‘lhxas

  FVILL    WILSON
AT-~-OR-GENERAL
                               August 31, 1961

       Honorable W. G. Walley, Jr.
       Acting Criminal District Attorney
       Jefferson County
       Beaumont, Texas          Opinion No. WW-il30
                                     Re:     Compensation of the Acting
                                             Criminal District Attorney
                                             of Jefferson County under
       Dear Mr. Walley:                      the facts submitted.
                    Your request for an opinion reads as follows:
                         "On September 16, 1958, the County
                    Commissioner's Court of Jefferson County
                    employed W. G. Walley, Jr., a licensed
                    and practicing attorney-at-law, to repre-
                    sent the county in eminent domain pro-
                    ceedings on a per diem basis of compensa-
                    tion in accordance with Exhibit "A" hereto
                    attached. Such attorney and his associates
                    immediately entered upon the performance of
                    the obligations undertaken in the letter
                    agreement and has, through his associate in
                    the private practice of law, continued to
                    perform such duties and obligations.
                         "On March 15, 1961, the Criminal
                    District Attorney of Jefferson County was
                    suspended from the performance of the
                    duties of his office and the said W. G.
                    Walley, Jr., was appointed to perform the
                    duties of such office temporarily by order
                    of the 136th District Court of Jefferson
                    County, Texas, in a removal proceeding in-
                    stituted under Title 100 of the Revised
                    Civil Statutes of Texas. The said W. G.
                    Walley, Jr. has continuously performed all
                    of the duties of the office of Criminal
                    District Attorney of Jefferson County, Texas
Honorable W. G. Walley, Jr., Page 2 (WW-1130)


         since such appointment which had thereto-
         fore been performed by the Criminal Dis-
         trict Attorney.
              "By judgment rendered June 1, 1961,
         the 136th District Court of Jefferson
         County, Texas adjudged, ordered and de-
         creed that a certain $8,334.00 seized by
         peace officers from a gaming establish-
         ment should be delivered over to the
         Jefferson County Commissioner's Court
         'To be used for the purpose of investigat-
         ing violations of any of the provisions of
         the Penal Code of this State.' The County
         Commissioner's Court received such sum and
         ordered the same 'deposited in a Special
         Fund subject to the order of the District
         Court.' A copy of this judgment and the
         Commissionerls Court action is attached
         hereto as Exhibit "B".
              "The Attorney General of Texas has
         heretofore given his opinion that the said
         W. G. Walley, Jr. Is entitled to be compen-
         sated while performing the duties thereto-
         fore performed by the Criminal District
         Attorney of Jefferson County at the rate of
         compensation provided by law as the emolu-
         ment of the office. On July 26, 1961, the
         said W. G. Walley, Jr. made written applica-
         tion to the 136th District Court of Jefferson
         County to be paid from 'the Special Fund
         subject to the order of the District Court'
         compensation for performing the duties there-
         tofore performed by the Criminal District
         Attorney of Jefferson County, the sum of
         $4,000.00 for the period commencing g;csh
         15, 1961 and ending July 15, 1961.
         application was granted and a certified copy
         of the order granting the same was delivered
         to the County Commissioner~s Court. A copy
         of this application and the order granting
         the same is attached hereto as Exhibit "C .
               "On July 31, 1961, one Quinten Keith
          'reluctantly intruded his views' upon the
          Commissioner's Court by a letter, a copy of
,




    Honorable W. G. Walley, Jr., Page 3 (WW-1130)


             which is attached hereto as Exhibit “D”>
             in which the writer questioned that the
             County Commissioner's Court could law-
             fully comply with the order of the 136th
             District Court to direct payment of such
             $&,OOO.OO to the said W. G. Walley, Jr.
                  "The Honorable County Commissioners
             Court has directed me to request from you
             your opinion as to whether that body may
             lawfully comply with the order of the
             136th District Court reflected by Exhibit
             "C!"In view of the legal questions posed
             in the letter to Keith, dated July 31,
             1961, evidenced by Exhibit "D".
                  "Your opinion thereon is, therefore,
             requested."
              In Attorney General's Opinion No. ~~-1064 (196i),
    this office held:
                  "The person discharging the duties
             of the Criminal District Attorney's
             office during the time that the elected
             Crimdnal District Attorney is suspended
             is entitled to receive the same compensa-
             tion as the elected Criminal District
             Attorney during the period of time he
             discharges the duties of the office of
             Criminal District Attorney."
              Exhibit "C" attached to your request provides, in
    part, as follows:
                   "ORDERED that the Honorable County
              Commissioner's Court of Jefferson County,
              be, and it is hereby directed to pay over
              to W. G. Walley, Jr., the sum of Four
              Thousand ($4,000.00) Dollars, as compensa-
              tion for the legal services rendered by the
              said W. G. Walley, Jr. as Acting Criminal
              District Attorney of Jefferson County under
              appointment of this Court in Cause No.
              D-77,250, The State of Texas, ex rel. J. C.
              Barry, et al vs. Ramie H. Griffin, in the
              136th District Court of Jefferson County,
Honorable W. G. Walley, Jr., Page 4 (WW-1130)


         Texas, from the 15th day of March, 1961
         to July _12, 1961, out of the fund of
         El t Thousand Three Hundred Thirty-four
         (se334.00) Dollars heretofore ordered
         delivered over to said Honorable County
         Commissioner's Court in this cause; and
         it is further
              "ORDERED that the Clerk of this
         Court be, and he is hereby directed forth-
         with to prepare and deliver a certified
         copy of Relator's Application herein and
         of this Order to said Honorable County
         Commissioners Court of Jefferson County,
         Texas for its observation and compliance.
                "SIGNED, RENDERED, ENTERED AND FILED
         this    27th day of July, 1961.
                "/s/ Harold R. Clayton
                 Presiding Judge, 136th District
                  Court of Jefferson County, Texas"
          In view of the judgment of the 136th District Court
ordering the Commissioners Court of Jefferson County to pay
the sum of $4,000.00 as compensation for legal services as
Acting Criminal District Attorney of Jefferson County from the
15th day of March, 1961, to July 15, 1961, and in view of the
holding in Attorney General's Opinion No. ~~-1064, supra, you
are advised that the Commissioners Court of Jefferson County
is authorized to pay the compensation referred to in your
request, as directed in the judgment of the 136th District
Court.
                       SUMMARY
          Under the facts stated the Commissioners
          Court of Jefferson County is authorized
          to pay W. G. Walley, Jr., compensation as
          Acting Criminal District Attorney in ac-
          cordance with the order of the 136th
          District Court of Jefferson County, Texas.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas


                                  John Reeves
JR:mm                             Assistant
Honorable W. G. WalleY, Jr., Page 5 (w-1130)



APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Vernon Teofan
Sam Ray Wilson
Bob Eric Shannon
Lawrence Hargrove
RFVIEWED FOR THE ATTORNEY GENERAL
By:   Howard W. Mays